DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
This communication is a response to the 2022.04.14 amendment.

Claims 1-20 are currently pending and have been examined.  

The objection to the specification is withdrawn.

Applicant's arguments filed 2022.04.14 have been fully considered but they are not persuasive.
The 35 USC § 112 rejection is maintained as issues identified in the previous action remain unresolved as well as new issues are introduced via amendment.
The 35 USC § 101 rejection is maintained as the arguments and amendments presented are insufficient to avoid the rejection. Applicant argues the inclusion of the recitations “measuring a gas turbine wheelspace temperature, measuring a gas turbine exhaust temperature, measuring a compressor inlet temperature, and measuring a compressor discharge temperature” and  “by generating a signal of the mass deviation” are features which “cannot be practically performed in the human mind” and thus render the claim eligible.  This is not persuasive.  
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. MPEP 2106.04(a)(2). Therefore the limitation of  “measuring a gas turbine wheelspace temperature, measuring a gas turbine exhaust temperature, measuring a compressor inlet temperature, and measuring a compressor discharge temperature” is considered a mental process regardless of how the temperature is obtained.  
The argument that the recitation “by generating a signal of the mass deviation” is a feature which “cannot be practically performed in the human mind” is conclusory and not persuasive as no evidence or argument has been presented in support of the position.  The human mind regularly generates signals.  Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. None of the limitations in the claims is a limitation which cannot reasonably be performed in the human mind.
The rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 provides two criteria for subject matter eligibility.  First, the claimed invention must be to one of the four statutory categories. Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Thus the subject matter eligibility test requires two steps with the second step being of two parts. 
Step 1 relates to the statutory categories and ensures that the first criterion is met by confirming that the claim falls within one of the four statutory categories of invention. See MPEP § 2106.03. 35 U.S.C. 101 defines the four categories of invention as processes, machines, manufactures and compositions of matter.  See 35 U.S.C. 100(b). See MPEP § 2106.03 for detailed information on the four categories. 
Step 2, which is the Supreme Court’s Alice/Mayo test, is a two-part test to identify claims that are directed to a judicial exception (Step 2A) and to then evaluate if additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception). See MPEP § 2106.04 for more information on Step 2A and MPEP § 2106.05 for more information on Step 2B. An application of the analysis follows.

Step 1 – are the claims directed to one of the four enumerated statutory categories? 
The instant application has two independent claims. Claim 1 is directed to “a method” (i.e. a process) and claim 13 is directed to “a control” (i.e. a machine). Therefore the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Turning to Step 2A the analysis continues.

Step 2A – are the claims directed to a judicial exception?
A claim is directed to a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim. MPEP 2106.04. MPEP § 2106.04(a) provides that abstract ideas such as mental processes includes concepts that can be performed in the human mind (abstract ideas include concepts performed in the human mind such as observation, evaluation, judgment, opinion). See MPEP § 2106.04(a)(2), subsection III for further discussion. 
In the instant application the claims are drawn to an abstract idea of “determining mass differential in a hot gas path component of a gas turbine” in terms of steps or processes that can be performed in the human mind (abstract ideas includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP § 2106.04(a). The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. 
The claims include steps such as monitoring operational conditions an operator can observe an operating engine visually, audibly and observe data provided by instrumentation (lights, gauges etc.), determining if temperature changes occur (watching a temperature gauge or display); determining…by comparing (determining if a value has changed or comparing one value to another are both concepts that can be performed in the human mind), determining …if a condition exists (evaluation of observed conditions can be performed in the mind), and in response … indicating (the decision to indicate a condition is an example of a judgement which can be manifested as a thumbs-up or the pressing of a button or activation of an alarm).
As such, the claims are reasonably understood as “mental processes,” which require the following limitations: 
“monitoring operational conditions of the gas turbine;
determining whether changes in a gas turbine wheelspace temperature has occurred;
determining whether a wheelspace temperature has changed by comparing the wheelspace
temperature to at least one of a compressor inlet temperature and a compressor discharge
temperature indicates a change in temperature;
in response to determining the wheelspace temperature indicates a change in temperature
has occurred:
determining whether at least one of the following exists:
a gas turbine exhaust temperature indicates a simultaneous change with the
temperature change between wheelspace temperature compared to the at least one of the
compressor inlet temperature and the compressor discharge temperature, and
a gas turbine vibrational change;
in response to at least one of the simultaneous change and the vibrational change existing,
indicating a mass deviation in the hot gas path component of the gas turbine”.

 Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. None of the limitations in the claims is a limitation which cannot reasonably be performed in the human mind.  Put another way, these limitations simply describe a process of data gathering and manipulation, which is at least partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to a mental process which has been identified among non-limiting examples to be an abstract idea. MPEP 2106.04. The analysis continues with Step 2B.

Step 2B – do the claims amount to significantly more (i.e. is there an inventive concept)?
The claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one sensor” or “a non-transitory computer-readable medium comprising computer-executable instructions” or “indicating a mass deviation in the hot gas path component of the gas turbine” are claimed, as they are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “measuring a gas turbine wheelspace temperature, measuring a gas turbine exhaust temperature, measuring a compressor inlet temperature, and measuring a compressor discharge temperature” or “at least one sensor” or “a non-transitory computer-readable medium comprising computer-executable instructions” or “indicating a mass deviation in the hot gas path component of the gas turbine” or “by generating a signal of the mass deviation” are not providing a practical application.  When these limitations are evaluated to determine if they are insignificant extra solution activity, these limitations represent mere data gathering (obtaining temperature values) necessary for the use of the recited judicial exception and are recited at a high level of generality thus the limitations are insignificant extra-solution activity. These limitations are similar to those found by the courts not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception such as e.g. adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) or generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(h)).  It is noted that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analyses, the physical nature of the controller or the sensors does not affect the analysis.  See MPEP 2106.05.
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one sensor” or “a non-transitory computer-readable medium comprising computer-executable instructions” are claimed, these are generic, well-known, and conventional computing elements. In other words these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. As evidence that these are generic, well-known, and a conventional computing elements, Applicant’s specification discloses this in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).
Therefore the claims do not amount to significantly more and the claims are not directed to eligible subject matter under 35 U.S.C. § 101.
In addition, dependent claims 2-12 and 14-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9 and 11-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1 and 13. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1 the following issues of indefiniteness exist:
Clause 1 recites “measuring a gas turbine wheelspace temperature” and clause 3 recites “determining whether changes in a gas turbine wheelspace temperature has occurred”. As such, the subsequent recitation is either (1) not following antecedent basis (i.e. “the gas turbine wheelspace temperature”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation.  MPEP 2173.02 requires the metes and bounds of the invention to be clear.
Clause 4 recites “the determining whether a wheelspace temperature has changed” but “determining whether changes in a gas turbine wheelspace temperature has occurred” (emphasis added to improve clarity of the issue) was previously recited.  As such, the subsequent recitation is either (1) not following antecedent basis (i.e. “the gas turbine wheelspace temperature”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation.  
Clause 7 recites “a gas turbine exhaust temperature indicates a simultaneous change with the temperature change between wheelspace temperature compared to the at least one of the compressor inlet temperature and the compressor discharge temperature” (emphasis added to improve clarity of the issue) and it is unclear if “a gas turbine exhaust temperature” is the same as or different from the measured gas turbine exhaust temperature” as recited in clause 1. As such, the subsequent recitation is either (1) not following antecedent basis (i.e. “the measured gas turbine exhaust temperature”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation.
Clause 7 recites “the compressor inlet temperature”. However, clause 1 recites “measuring a compressor inlet temperature” and clause 4 recites “the measured compressor inlet temperature”. As such, the subsequent recitation is either (1) not following antecedent basis (i.e. “the measured compressor inlet temperature”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation. A similar issue exists for “the compressor discharge temperature”.

As to claim 13 the following issues of indefiniteness exist:
The claim recites “a gas turbine” in the preamble, twice, and again in clause 2. As such, the subsequent recitation is either (1) not following antecedent basis (i.e. “the gas turbine”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation.  MPEP 2173.02 requires the metes and bounds of the invention to be clear.
Clause 6 recites “determining the wheelspace temperature indicates a change in temperature” but clause 3 recites “measured wheelspace temperature”.  As such, the subsequent recitation is either (1) not following antecedent basis (i.e. “the gas turbine”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation.  MPEP 2173.02 requires the metes and bounds of the invention to be clear.

Claims 2-12 and 14-20 are rejected via dependency.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton
Primary Examiner
Art Unit 3745


/J. Todd Newton/Primary Examiner, Art Unit 3745
7/28/2022